DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Species I, Figures 1-13 in the reply filed on 10/14/2020 is acknowledged. 
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Claims 1-7 are currently pending in this application, with claims 8-20 being cancelled.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norment (US 5,530,626) in view of Chien (US 5,947,580). With respect to claims 1-4 and 7, Norment discloses an article of footwear (20, see column 4, lines 17-18 and figures 1-10), comprising: an upper (24) having a first surface and a second surface (see annotated figure 3 below), a compartment (see annotated figure 3 below) being formed between the first and second surfaces, the first surface forming an aperture (see annotated figure 3 below and column 6, lines 10-16); a sole structure (21) coupled to the upper; a power source (battery 13); and a control device (unitary electronic assembly 11), operatively coupled to the power source, comprising a panel (17), the control device positioned within the compartment (see figure 3), the panel including a button (28, see figure 3 and column 6, lines 10-16) aligned with the aperture; wherein the first surface is an outermost surface of the upper (see figures 1-2); wherein the compartment comprises a tunnel formed between the first surface and the second surface (see figure 3); wherein the compartment further includes a slot (see figures 2-3 and 6, even when flap 26 is in “closed” position, it is possible to slide the panel in through the slot formed between the second surface and the upper border of the flap 26), and wherein the slot is configured to receive at least a first edge of the panel; and wherein the compartment is located along an instep region of the upper (see figures 1-2 and 6); and wherein the article of footwear further comprises a button cover (strap with hook and loop fastener, see figure 6) disposed adjacent to the electronic button.
Norment does not appear to disclose the button to be an electronic button. Chien discloses that it is known in the prior art by those skilled in the art that while a single manual switch is illustrated in FIGS. 1 to 3-2, the switch used in the various embodiments of the invention can include not only a manual switch, but also one or more mechanical or electric switches sensitive to conditions such as ambient light, vibrations, humidity, heat, sound, tilt, movement of a rolling ball, and so forth. Therefore, it would have been obvious to one of ordinary skill in the art to make the manual button of Norment as an electronic button as taught by Chien, since providing an electronic means to replace a manual means which accomplishes the same result is obvious to one of ordinary skill in the art. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Norment/Chien as applied to claims 1-5 and 7 and further in view of Gerber (pub. No. US 2013/0312293). Norment/Chien as described above discloses all the limitations of the claims except for specifically teaching the control device to be used to transmit commands to a tensioning system associated with the article of footwear. Gerber discloses that an article footwear 100 can include provisions for adjusting one or more components or systems. In some cases, article of footwear 100 can include a control device that may be integrated into upper 102 and/or sole structure 110. The term "control device" as used throughout this detailed description and in the claims refers to any device that can be manipulated by a user to adjust a component or system. One example of a control device, described in detail below, is a tension control device that allows a user to adjust .

    PNG
    media_image1.png
    324
    811
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
08/03/2021